Citation Nr: 0029923	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for cyclothymic disorder, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.         


FINDING OF FACT

The appellant's psychiatric disorder is manifested by mood 
disturbances (i.e., depression), resulting in no more than 
mild social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
cyclothymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9431 (1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In April 1986, the appellant underwent a VA psychiatric 
evaluation.  At that time, she stated that her mood disorder 
first manifested in 1982, while she was in the military.  The 
appellant indicated that at that time, she experienced 
depression, lability of mood, and pronounced confusion in her 
thinking.  She noted that she was treated as an outpatient.  
According to the appellant, since that time, she had had 
depressive states and periods of hyperactivity, but she had 
never had a cognitive deterioration equivalent to the one 
that she experienced in 1982.  She revealed that she took 
Sinequan and that it helped stabilize her.  According to the 
appellant, she continued to function adequately.  The 
appellant stated that she had recently married and given 
birth.  She indicated that she was spending full time caring 
for her baby, and that she found herself more depressed now 
than before the birth because she felt more bound to house 
and child.  The appellant noted that she had been in 
psychotherapy until recently, and that she was planning to 
resume.  According to the appellant, she did not take her 
medication during her pregnancy and was not currently taking 
the medication because she was breast feeding her child.  

Upon mental status evaluation, the appellant, other than 
being subdued in mood, showed no overt evidence of 
psychopathology.  The appellant was in good contact, 
oriented, and appropriate in manner.  The appellant's affect 
was appropriate to content of thought, and she was relevant, 
coherent, spontaneous, and informative.  There was no 
evidence of paranoid trends or thought disorders.  The 
diagnosis was of cyclothymic disorder.  In regards to a 
prognosis, the examining physician stated that the likelihood 
was that the appellant would continue to function at the same 
level, with recurrence of partially debilitating symptoms of 
a mood disorder.  The examiner indicated that the appellant's 
psychiatric impairment was mild to moderate (fluctuant).   

In a May 1986 rating action, the RO granted the appellant's 
claim of entitlement to service connection for cyclothymic 
disorder.  At that time, the RO stated that the appellant's 
service medical records showed that she intermittently 
complained of nervous manifestations and was diagnosed with a 
nervous condition.  Thus, in light of the appellant's recent 
diagnosis of cyclothymic disorder, service connection for a 
nervous condition was conceded.  The RO assigned a zero 
percent disabling rating under Diagnostic Code 9410 for the 
appellant's service-connected cyclothymic disorder.  

In December 1997, the appellant requested that her service-
connected cyclothymic disorder be re-evaluated for a higher 
rating.

In April 1998, the RO received outpatient treatment records 
from the David Grant Medical Center, from January to December 
1997.  The records show that in January 1997, the appellant 
was treated after complaining of depression.  At that time, 
the appellant admitted to occasional suicidal ideation, with 
no plan or intent.  Upon mental status evaluation, it was 
noted that the appellant's appearance and dress were 
appropriate to setting and that her mood was relaxed.  The 
appellant's affect was within normal limits and was 
appropriate to the situation.  There was no evidence of 
thought disorder, and judgment and insight were fair to good.  
The diagnosis was of depression disorder, not otherwise 
specified.  The appellant was given medication.  The records 
further show that in February 1997, it was noted that the 
appellant was taking Prozac for depression.  

In November 1998, the RO received outpatient treatment 
records from the David Grant Medical Center, from August 1997 
to October 1998.  The records show that in August 1998, the 
appellant was treated after complaining of a history of 
depression disorder.  At that time, the appellant stated that 
she had been taking Prozac with good results.  She indicated 
that recently, she had become more aware of her depression 
symptoms.  The appellant reported that she had difficulty 
concentrating, insomnia, mood swings, was feeling tired, and 
had no desire to be with people.  The appellant denied any 
suicidal or homicidal ideations.  Upon mental status 
evaluation, the appellant's affect was normal and 
appropriate.  The assessment was of a depression disorder.  
The appellant's prescription for Prozac was increased.  

In October 1999, the appellant underwent a VA psychiatric 
evaluation.  At that time, she stated that she was currently 
married and had one child, who was 13 years old, and one 
child from a previous marriage, who was 23 years old.  The 
appellant indicated that while she was in the military, she 
had an incident where she "fell apart."  She noted that the 
episode was characterized by "fearlessness, euphoria, what 
[she] would call manic."  According to the appellant, she 
received some treatment and was given Sinequan.  The 
appellant reported that it took her three years to get back 
to a "good level."  She revealed that she was currently 
taking Prozac and that since 1998, she had had some rambling 
thoughts and passive suicide ideation.  The appellant stated 
that for the past two years, she had been working 
approximately 30 hours per week at a lottery center.  She 
noted that she had not lost time from work for psychiatric 
reasons during the past 12 months.  

Upon mental status evaluation, the appellant was a pleasant, 
somewhat overweight woman.  The appellant showed no signs of 
hypomania or of acceleration of her thoughts or ideas.  The 
appellant's mood was not unusual and there was no evidence of 
depressive affect or of psychomotor retardation.  There was 
no thought disorder, and there were no delusions or 
hallucination problems or issues.  The appellant's thoughts 
were sequential, coherent, and organized, and there was no 
problem in reality testing.  There was no impaired impulse 
control or depression, and the appellant did not describe any 
sleep impairment that persisted, in spite of the use of 
trazodone per night.  According to the examining physician, 
the appellant's mental status examination essentially found 
no psychiatric mannerisms, signs, or unusual symptoms.  It 
was the examiner's opinion that the appellant's diagnosis of 
cyclothymic disorder could not be confirmed at the present 
time.  Thus, the appellant's diagnoses included the 
following: (Axis I) on the basis of the appellant's 
examination in the military, she was given the diagnosis of 
cyclothymic disorder, (Axis IV) indicated no recent or new 
stressors, and (Axis V) Global Assessment of Functioning 
(GAF) score of 85.  

In a February 2000 rating action, the RO increased the 
appellant's rating for her service-connected cyclothymic 
disorder from zero percent to 10 percent disabling under 
Diagnostic Code 9431.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's cyclothymic disorder 
has been rated as 10 percent disabling under Diagnostic Code 
9431.  Under Diagnostic Code 9431, a 10 percent rating is to 
be assigned for occupational and social impairment due to 
mild or transient symptoms which decrease with work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9431 (1999). 

To summarize, the appellant contends that her current rating 
for her service-connected cyclothymic disorder is not enough 
for the amount of disability that her cyclothymic disorder 
causes her.  The appellant states that she takes Prozac on a 
daily basis for her cyclothymic disorder.  She further 
maintains that she has received outpatient therapy.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, the Board finds that the schedular 
criteria for an increased evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9431 have not been met so as to warrant an 
increased evaluation for the appellant's cyclothymic 
disorder.  The Board notes the appellant's complaints of such 
symptomatology as depression and hyperactivity.  The Board 
observes that the outpatient treatment records from the David 
Grant Medical Center, from January 1997 to October 1998, show 
that in January 1997, the appellant was diagnosed with 
depression disorder, not otherwise specified.  In addition, 
the records show that the appellant was given Prozac for her 
depression.  However, the Board notes that in the appellant's 
most recent VA evaluation, in October 1999, there was no 
impaired impulse control or depression, and the appellant did 
not describe any sleep impairment that persisted, in spite of 
the use of trazodone per night.  The Board further observes 
that the appellant stated that for the past two years, she 
had been working approximately 30 hours per week at a lottery 
center, and she noted that she had not lost time from work 
for psychiatric reasons during the past 12 months.  Moreover, 
the examining physician stated that it was his opinion that 
the appellant's diagnosis of cyclothymic disorder could not 
be confirmed at that time.  

In light of the above, it is the Board's determination that 
the record contains no evidence of occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss.  
Therefore, the Board concludes that an increased rating is 
not warranted at this time.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
the application of the provisions of 38 U.S.C.A. § 5107(b).  
In addition, the evidence does not render a question as to 
which of two evaluations will be assigned, so the provisions 
of 38 C.F.R. § 4.7 (1999) are also not for application.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for cyclothymic disorder. 


ORDER

An evaluation in excess of 10 percent for cyclothymic 
disorder is denied.  





		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

